IN THE SUPREME COURT OF MISSISSIPPI

                                     NO. 2002-CA-01697-SCT
                                     CONSOLIDATED WITH
                                     NO. 2001-CA-00021-SCT


MICHAEL SALTS, ALICE MARIE SALTS AND SALTS
FUNERAL HOME, INC.

v.

GULF NATIONAL LIFE INSURANCE COMPANY,
PHILLIP DUNCAN, STAN HOWELL, WILLIAM
McDONALD AND PRENTISS FUNERAL DIRECTORS,
INC. d/b/a BOONEVILLE FUNERAL HOME

DATE OF JUDGMENT:                                09/12/2002
TRIAL JUDGE:                                     HON. BOBBY BURT DeLAUGHTER
COURT FROM WHICH APPEALED:                       HINDS COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANTS:                        K. DAVID SAWYER
                                                 SCOTT WATSON WEATHERLY, JR.
ATTORNEYS FOR APPELLEES:                         MICHAEL A. HEILMAN
                                                 CHRISTOPHER THOMAS GRAHAM
                                                 MARC A. BIGGERS
NATURE OF THE CASE:                              CIVIL - CONTRACT
DISPOSITION:                                     AFFIRMED - 05/06/2004
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


        EN BANC.

        CARLSON, JUSTICE, FOR THE COURT:

¶1.     Plaintiffs Michael and Alice Marie Salts and Salts Funeral Home, Inc. appeal from the judgment

of the trial court which dismissed, with prejudice, their lawsuit against Gulf National Life Insurance Co.,

Phillip Duncan, Stan Howell, William McDonald and Prentiss Funeral Directors, Inc. d/b/a Booneville
Funeral Home, pursuant to Miss. R. Civ. P. 37, when they failed to submit to their depositions as previously

ordered by the trial court. Because we find no abuse of discretion in the entry of this order of dismissal,

we affirm the judgment of the Circuit Court of the First Judicial District of Hinds County.

                                  FACTS AND PROCEEDINGS
                                    IN THE TRIAL COURT

¶2.     The following statement of facts is taken verbatim from one of our prior opinions in this litigation,

Salts v. Gulf National Life Ins. Co. 849 So. 2d 848 (Miss. 2002):

                 On January 30, 1990, Michael Salts, Alice Marie Salts, and Salts Funeral Home,
        Inc. ("the Salts") and Gulf National Life Insurance Company ("Gulf National") entered into
        an exclusive written agreement whereby the Salts agreed to sell Gulf National life and burial
        insurance policies in the Tupelo trade area, particularly in Prentiss County, Mississippi. On
        June 28, 1996, the Salts filed a complaint in the Hinds County Circuit Court, First Judicial
        District, alleging that Gulf National, d/b/a Selected Funeral Insurance Company, had
        denied the exclusivity of their agreement and entered into conflicting contracts with others.
        Ultimately seven defendants were named and, after two and a half years of discovery
        disputes and an interlocutory appeal to this Court on the question of venue1, the Hinds
        County Circuit Court granted Gulf National's motion to dismiss on the grounds that the
        Salts had willfully failed to comply with the court's order to submit to depositions on
        February 2-3, 2000. Aggrieved by that order, the Salts appealed, asserting as their sole
        assignment of error that it was an abuse of discretion for the trial court to grant Gulf
        National's motion to dismiss. . . .

                On July 17, 2000, after four years of procedural turmoil punctuated by
        innumerable examples of failure to communicate, with each side blaming the other, this case
        came before the Hinds County Circuit Court for hearing on Gulf National's motion to
        dismiss which alleged that the Salts repeatedly attempted to thwart discovery and failed to
        comply with court orders. Argument was heard from attorneys representing the Salts, as
        well as attorneys representing defendants Gulf National, Jeremiah O'Keefe, Booneville
        Funeral Home, Phillip Duncan and "a couple of more individuals named as defendants."



        1
       See Salts v. Gulf Nat'l Life Ins. Co., 743 So. 2d 371 (Miss. 1999), in which this Court reversed and
remanded the trial court's order which changed venue to the Prentiss County Circuit Court.

                                                     2
                On December 4, 2000, the Hinds County Circuit Court entered an order of
        dismissal on the motion. . . .

                Gulf National filed its motion to dismiss on February 11, 2000. On February 28,
        2000, defendants Prentiss Funeral Home Directors, Inc., Philip Duncan, William
        McDonald, and Stan Howell filed their joinder in Gulf National's motion to dismiss. Named
        defendants not participating in the joinder included Jerry O'Keefe, the CEO of Gulf
        National, and the Estate of James C. Maxey (the President of Gulf National, who died
        during the proceedings).

                The appellate record shows no filings by defendants other than Gulf National
        between February 28, 2000, and December 4, 2000, when the motion to dismiss was
        granted. As is apparent, the order of dismissal mentioned no other defendants. Nothing in
        the record before the Court indicates a Rule 54(b) certification of the order of dismissal.
        And none of the parties raised this omission as an issue on appeal.

Id. at 849-50. Finding that the order of dismissal "neither explicitly dismissed all of the defendants in the

action, nor was it certified as a final judgment under Miss. R. Civ. P. 54(b)," this Court dismissed the

appeal because it was not properly before the Court. Id. at 849.

¶3.     On September 12, 2002, Gulf National Life Insurance Company filed a Motion for Clarification

and Entry of Final Order of Dismissal in the circuit court on the ground that the plaintiffs had failed to

cooperate in the discovery of this case. Circuit Judge Bobby DeLaughter entered a final judgment on

September 16, 2002, dismissing, with prejudice, all of the plaintiffs' claims against all of the defendants.

After the circuit court denied their motion to reconsider, the plaintiffs timely filed their notice of appeal with

this Court raising only one issue for consideration: Whether pursuant to Miss. R. Civ. P. 37, the Hinds

County Circuit Court abused its discretion when it dismissed the plaintiffs' lawsuit for discovery violations.

                                               DISCUSSION




                                                        3
¶4.      "Trial courts have considerable discretion in discovery matters and decisions will not be overturned

unless there is an abuse of discretion." Robert v. Colson, 729 So. 2d 1243, 1245 (Miss. 1999) (citing

Dawkins v. Redd Pest Control Co., 607 So. 2d 1232, 1235 (Miss. 1992)). When this Court reviews

a decision that is within the trial court's discretion, it must first determine if the court below applied the

correct legal standard. Scoggins v. Ellzey Beverages, Inc., 743 So. 2d 990, 996 (Miss. 1999). "If the

trial court applied the right legal standard, then this Court will affirm a trial court's decision unless there is

a 'definite and firm conviction that the court below committed a clear error of judgment in the conclusion

it reached upon weighing of relevant factors.'" Id. (citing Pierce v. Heritage Props., Inc., 688 So. 2d
1385, 1388 (Miss. 1997) (quoting Cooper v. State Farm Fire & Cas. Co., 568 So. 2d 687, 692

(Miss. 1990)). Pursuant to Miss. R. Civ. P. 37(b)(2)(C) which states:

        ( )2 S n to sb C uti W i hA to I P n i gI ap ryo a ofc rdr co,o m n gn a e to ap ryo ap ro d sg ae u d rR l s3 ( )6
         b( ) a ci n y o r n hc ci n s e dn . f at r n fi e, ie t r r a a i g g n f at r es n ei n t d n e ue 0b( )
or 31(a) to testify in behalf of a party fails to obey an order to provide or permit discovery, including an
order made under subsection (a) of this rule, the court in which the action is pending may make such orders
in regard to the failure as are just, and among others the following:
        (C) an order striking out pleadings or parts thereof, or staying further proceedings until the
        order is obeyed, or dismissing the action or proceeding or any part thereof, or
        rendering a judgment by default against the disobedient party. . . .

(emphasis added), a trial judge may, in appropriate cases, impose the sanction of "dismissing the action or

proceeding or any part thereof." However, this Court has recognized that "in deciding to impose a drastic

sanction as dismissal, the defendant's own dilatory conduct may become a relevant and mitigating factor

if deemed outside the realm of reasonableness and acceptability." Palmer v. Biloxi Reg'l Med. Ctr.,

Inc., 564 So. 2d 1346, 1370 (Miss. 1990).




                                                            4
¶5.     The plaintiffs argue that the trial court abused its discretion in dismissing their action with prejudice

against Gulf National and the other defendants. The plaintiffs contend that counsel for Gulf National

unilaterally scheduled all hearings and failed to respond to discovery propounded to them in 1997. The

plaintiffs state that they have repeatedly sought the assistance of the Hinds County Circuit Court but have

been unable to have their outstanding motion to compel discovery set for a hearing.

¶6.     As a result of an order signed by Circuit Judge W. Swan Yerger, and agreed to by counsel for the

parties, the plaintiffs and other witnesses were to submit to depositions on specified dates in February,

2000; however, the plaintiffs failed to appear and be deposed. The plaintiffs argue that they did not wilfully

fail to comply with the agreed order, but that they merely misunderstood the order. The plaintiffs and their

counsel argue that the parties intended the order to state that if Gulf National failed to turn over to the

plaintiffs their outstanding discovery responses, the plaintiffswould not be obligated to attend the scheduled

depositions. The plaintiffs' counsel contend that it was the fault of Gulf National’s attorneys that they did

not attend the depositions, and that one of their attorneys mistakenly signed the agreed order without

conferring with co-counsel; therefore, the true intent of all parties was not stated in the order. Because Gulf

National did not answer the propounded interrogatories, the plaintiffs' attorneys did not allow them to

submit to the depositions.

¶7.     The plaintiffs argue that the extreme sanction of dismissal was improper because the order of the

trial court did not indicate that lesser sanctions were ever considered. The plaintiffs also contend Gulf

National was not prejudiced in any way by the plaintiffs continuing the scheduled depositions.




                                                       5
¶8.      Gulf National argues the trial court was correct in dismissing the plaintiffs' claim with prejudice,

asserting inter alia:

                  In its order of December 1, 2000, the Hinds County Circuit Court
                  dismissed the Salts’ claim with prejudice and stated that it was granting the
                  motion, “for the reasons and arguments set forth by [Gulf National].” The
                  reasons adopted by the lower court include the procedural history of the
                  lawsuit demonstrating the six (6) previous attempts that Gulf National had
                  made to take the depositions of the Salts and the fact that the Salts had
                  violated a court order. Under these circumstances, the court clearly had
                  authority to dismiss the Salts’ case pursuant to Rule 37.

Gulf National argues the plaintiffs' counsel was fully aware of the contents of the agreed order because they

made numerous changes to the order before signing it. Counsel for the plaintiffs also filed a motion for a

protective order to prevent the plaintiffs fromhaving to submit to a deposition on the scheduled dates listed

in the order; therefore, counsel was aware that the plaintiffs' attendance had been required by the circuit

court.

¶9.      Gulf National contends the trial court did consider all possible sanctions. The order stated that the

trial judge was relying on all arguments set forth in Gulf National's Motion to Dismiss, Memorandum Brief

in support of the motion and the Rebuttal in support of the motion. In Gulf National's motion to dismiss, Gulf

National asked the trial court to consider other sanctions in the alternative; therefore, the trial court

considered other sanctions and rejected those sanctions in favor of dismissal with prejudice. Gulf National

also argues that it was substantially and materially prejudiced by the plaintiffs' repeated attempts to thwart

the discovery process.




                                                       6
¶10.     The order, entered on January 24, 2000, which was signed by Judge Yerger, and agreed to and

approved by one of the attorneys for the plaintiffs and for Gulf National, clearly and unequivocally directed

inter alia, that:

         depositions of the Plaintiffs and other witnesses hereafter noticed shall take place beginning
         February 2, 2000, and continue from day to day through February 4, 2000, until
         completed. In addition, the week of February 7, 2000 shall be set aside for the taking of
         depositions in this case. The time and place of the depositions shall be agreed upon
         between the parties.

During the hearing on Gulf National's Motion to Dismiss which was held on July 17, 2000, Circuit Judge

Breland Hilburn presiding, the plaintiffs again argued that they did not submit to the scheduled depositions

because Gulf National had not fully answered their discovery requests. A review of the transcript of this

hearing reveals the following:

         BY THE COURT:            Mr. Weatherly, I want to ask you one question. I'm having
                                  difficulty following your argument that discovery is not
                                  complete and that you are, therefore, not prepared for
                                  a deposition of your clients. I'm having a struggle with
                                  how that varies or nullifies the effect of a court order
                                  that you would submit to a deposition.

         WEATHERLY:               Well, Judge, the crux of it is that this discovery is something that
                                  we would need to prepare them for the deposition because it's
                                  going to contain documents that we believe would have a lot to do
                                  with their counterclaims against Mr. and Ms. Salts, and we need
                                  to have those documents to properly prepare them. The court
                                  order should have also contained a sentence that said that there
                                  were numerous discussions about, yes, we will agree to February
                                  2nd if you answer our discovery prior to that date, and that was
                                  my error in that regard that I signed that order. I thought that Mr.
                                  Sawyer and Mr. Heilman had everything agreed to and that that
                                  matter would be taken care of.



                                                       7
                                 The discovery was not answered, and that was the basis for the
                                 motion to continue the deposition that was filed January 31st; that
                                 they've not answered the discovery , and so I hope I've answered
                                 you.

        BY THE COURT:            I still don't follow your logic of how you're able to use
                                 this as a reason for not abiding by the directives of the
                                 Court. Those certainly should have been arguments that were
                                 raised prior to the execution of this order or either it's something
                                 that should have been brought to the Court's attention where this
                                 order would have been vacated by the Judge, but I have a real
                                 struggle with your unilaterally deciding you're not
                                 going to comply with what is seemingly a very clear
                                 provision of the order.
                                                  ******
                                 I have never heard of filing a motion as being a release
                                 from the mandate of an order unless that motion is
                                 heard and a decision is made. That's the problem that
                                 I'm having.
                                 I understand your arguments and your complications that you're
                                 representing to the Court result from not having discovery, but we
                                 still get to the point that there was an order in force
                                 which was never changed.

(emphasis added). Judge Hilburn could not have made it any clearer – reasons and/or excuses

notwithstanding, counsel never offered Judge Hilburn any plausible reason to justify ignoring a court order.

¶11.    At this same hearing, Mr. Heilman, counsel for Gulf National, testified that all discovery had been

produced to the plaintiffs' attorneys.

        BY HEILMAN:              The documents have been produced. I don't have any question in
                                 my mind about that. If Mr. Sawyer doesn't have them and Mr.
                                 Weatherly doesn't have them, I don't have a clue. Mr. and Ms.
                                 Salts' lawyer somewhere out there will have them.




                                                     8
Considering the arguments of counsel presented during the hearing and briefs submitted in support of the

motion, the trial court quite appropriately granted Gulf National's motion and dismissed, with prejudice, the

plaintiffs' action against all defendants.

¶12.    In Pierce v. Heritage Properties, Inc., 688 So. 2d 1385 (Miss. 1997), this Court adopted

the holding of the United States Court of Appeals for the Fifth Circuit in Batson v. Neal Spelce Assocs.,

Inc., 765 F.2d 511 (5th Cir. 1985), which determined the appropriateness of dismissal as a sanction for

failure to make discovery:

        First, dismissal is authorized only when the failure to comply with the court's order results
        from wilfulness or bad faith, and not fromthe inability to comply. Dismissal is proper only
        in situation [sic] where the deterrent value of Rule 37 cannot be substantially achieved by
        the use of less drastic sanctions. Another consideration is whether the other party's
        preparation for trial was substantially prejudiced. Finally, dismissal may be inappropriate
        when neglect is plainly attributable to an attorney rather than a blameless client, or when
        a party's simple negligence is grounded in confusion or sincere misunderstanding of the
        court's orders.

Pierce, 688 So.2d at 1389 (quoting Batson, 765 F.2d at 514 (citations omitted)).

¶13.    In Pierce, this Court affirmed the trial court's dismissal with prejudice after finding that "the trial

court's sanction against Pierce was warranted to protect the integrity of the judicial process due to Pierce's

abuse of the discovery process and presentation of false testimony." 688 So.2d at 1387. This Court

determined Pierce's conduct of willfully concealing the fact that another person was present when she was

injured constituted bad faith. Id. at 1390. The Court also held that "there is no requirement that the

defendant be substantially prejudiced by the absence of evidence." Id. at 1391. Finding no abuse of

discretion by the trial court, this Court affirmed the trial court's dismissal. Id. at 1392.



                                                       9
¶14.      In Scoggins v. Ellzey Beverages, Inc., 743 So. 2d 990 (Miss. 1999), this Court affirmed the

trial court's dismissal pursuant to Miss. R. Civ. P. 37, finding that Scoggins had repeatedly misrepresented

her medical history. The trial court, recognizing its duty to impose the least severe sanction available and

considering all available sanctions, found "'no other sanction that would accomplish the purpose for which

the sanction is imposed.'" Id. at 993 (citing the trial court). Following the holding of Pierce, the Court

determined that the trial court did not abuse its discretion in finding "that Scoggins's failure to comply with

Ellzey's discovery requests was willful and that Scoggins's attempts to explain her misconduct were not

credible were supported by substantial evidence in the record." Id. at 996. Therefore, this Court affirmed

the dismissal by the trial court. Id.

¶15.      InWood v. Biloxi Public School District, 757 So. 2d 190 (Miss. 2000), we reversed the trial

court's dismissal finding that the case was distinguishable from Scoggins and Pierce, in that the "trial

court's ruling [was] based upon asingle alleged untruthful response in an interrogatory." 757 So.2d at 191

(emphasis added). We also determined that it was "not established that Wood knowingly made a false

statement and it [was] certainly not established that he submitted a pattern of false responses under the facts

here, and apply[ing] our precedent case law, other more appropriate sanctions should be considered by

the lower court." Id. at 191-92. Therefore, we reversed the dismissal and remanded the case for trial. Id.

at 195.

¶16.      In Gilbert v. Wal-Mart Stores, Inc., 749 So. 2d 361 (Miss. Ct. App. 1999), the Court of

Appeals affirmed the trial court's dismissal with prejudice after Gilbert failed to appear at his deposition.

The Court of Appeals found Gilbert's actions to be willful, in bad faith and prejudicial to Wal-Mart's

                                                      10
preparation for trial. Id. at 366. After receiving notice of his deposition from Wal-Mart, Gilbert, in

response, mailed a list of demands to be met before he would consent to having his deposition taken. Id.

at 363. Wal-Mart did not comply with Gilbert's demands; therefore, Gilbert did not appear for his

scheduled deposition. Id. Wal-Mart immediately filed a motion for sanctions. Id. The trial court entered

an order which stated, inter alia, if Gilbert did not appear for his scheduled deposition, "'this Court, without

necessity of further notice to plaintiff, will enter an order fully and finally dismissing the Complaint and all

parties to this action with prejudice.'" Id. (citing the trial court's Order). After Wal-Mart renoticed Gilbert's

deposition, once again Gilbert failed to appear. The trial court then dismissed the action with prejudice.

Finding that the trial court's dismissal was not an abuse of discretion and was within the bounds of Miss.

R. Civ. P. 37, the Court of Appeals affirmed the decision of the trial court. Id. at 366.

¶17.    Of particular import is our recent decision in Bowie v. Montfort Jones Memorial Hospital,

861 So. 2d 1037 (Miss. 2003). In Bowie, the trial judge granted summary judgment for the defendants

in a medical malpractice case, after the plaintiffs failed to comply with the trial court discovery order

concerning timely designation of expert witnesses. Without this expert designation and affidavit, the

plaintiffs were unable to make out a prima facie case of medical malpractice sufficient to withstand a

summary judgment motion. Id. at 1040. En route to upholding the trial court’s grant of summary judgment

for failure to comply with the discovery order, we stated inter alia:

        Our trial judges are afforded considerable discretion in managing the pre-trial discovery
        process in their courts, including the entry of scheduling orders setting out various deadlines
        to assure orderly pre-trial preparation resulting in timely disposition of the cases. Our trial
        judges also have a right to expect compliance with their orders, and when parties and/or


                                                      11
        attorneys fail to adhere to the provisions of these orders, they should be prepared to do
        so at their own peril (citations omitted).
                                                **********
        While the end result in today’s case may appear to be harsh, litigants must understand that
        there is an obligation to timely comply with the orders of our trial courts.

861 So.2d at 1042-43.

¶18.    Returning to today’s case, the plaintiffs filed their initial complaint against Gulf National and other

defendants in 1996. After the trial court was made aware of the problems with scheduling depositions, it

entered an order setting the depositions of the plaintiffs for February 2, 2000. Whether it was their decision

or on advice from their attorneys, the plaintiffs chose to disregard the order and did not submit themselves

for their scheduled depositions. This was a willful failure to comply with the court's order. By not being able

to take the deposition of the plaintiffs, the defendants' trial preparation has been substantially prejudiced.

Miss. R. Civ. P. 37(b)(2)(C) provides inter alia that if a deponent fails to appear for a deposition after being

directed by the trial court to do so, the trial court may dismiss the action. This is exactly what happened

in the case sub judice. Therefore, this Court finds that the trial court's dismissal of the plaintiffs' action was

within its exercise of discretion under the provisions of Miss. R. Civ. P. 37(b)(2)(C). To hold otherwise

would render this provision of the rule meaningless and one which we should simply judicially abrogate if

it is not going to be enforced. A rule which is not enforced is no rule at all.

                                              CONCLUSION

¶19.    The trial court did not abuse its discretion in dismissing the plaintiffs' action against all defendants

with prejudice. Therefore, the judgment of the Circuit Court of the First Judicial District of Hinds County

is affirmed.


                                                       12
¶20.    AFFIRMED.

     SMITH, C.J., COBB, P.J., AND EASLEY, J., CONCUR. DICKINSON, J.,
DISSENTS WITH SEPARATE WRITTEN OPINION JOINED BY WALLER, P.J. DIAZ,
GRAVES AND RANDOLPH, JJ., NOT PARTICIPATING.


        DICKINSON, JUSTICE, DISSENTING:

¶21.    In the case before us, the single question is whether the plaintiffs’ lawsuit should have been

dismissed, with prejudice, because of perceived misdeeds of plaintiffs’ counsel. Because of my respect

for the wisdom and opinions of those with whom I disagree, I have revisited the question and carefully

reexamined my own opinions. Still, I find it impossible to conclude that the majority has reached the

correct conclusion. I therefore respectfully dissent.

¶22.    It is claimed by the majority, and supported by the record, that the deposition of the plaintiffs were

set by order of the court and the plaintiffs failed to appear. Plaintiffs’ counsel claims there was an

understanding in place that, prior to the deposition, defendants’ counsel would produce certain documents

which were overdue in discovery and that the documents were not produced. Defense counsel, the trial

court, and the majority of this Court, reply that counsel is not free to ignore a court order and that absent

a protective order, the plaintiffs should have attended. Since the plaintiff failed to attend without leave of

court, they should be punished.

¶23.    While I do not deny it, I am not prepared to say that the sanction fits the infraction under the facts

in the record and controlling law. This becomes more clear upon review of the authorities cited by the

majority, which indicate that dismissal, with prejudice, is an extreme sanction, appropriate in cases of the

most egregious conduct.

                                                     13
¶24.    The majority citesPierce v. Heritage Properties, Inc., supra, in which this Court agreed that

“dismissal is proper only in situation (sic) where the deterrent value of Rule 37 cannot be substantially

achieved by the use of less drastic sanctions.” Pierce further instructs us that “dismissal may be

inappropriate when neglect is plainly attributable to an attorney rather than a blameless client . . . .” Pierce,

688 So. 2d 1385, 1389 (citations omitted).

¶25.    I am unable to find a single indication in the record before us that the trial court – for even a moment

– considered less drastic sanctions. Furthermore, the failure to attend the depositions was unquestionably

the decision of plaintiffs’ counsel. In Pierce, the plaintiff ‘s complaint was dismissed, with prejudice,

because Pierce not only abused the discovery process, but also intentionally presented false testimony.

Thus, Pierce would seem to stand less as authority for the majority than for my view.

¶26.    In Scoggins v. Ellzen Beverages, Inc., cited by the majority, the plaintiff repeatedly

misrepresented her medical history.

¶27.    In Gilbert v. Wal-Mart Stores, Inc., the plaintiff was plainly told that failure to attend the

scheduled deposition would result in dismissal of the complaint. The plaintiff ignored the warning and

refused to attend, resulting in an appropriate dismissal.

¶28.    In Bowie v. Montfort Jones Memorial Hospital, the plaintiff failed to produce a timely

designation of expert. The trial court did not sanction the plaintiff but, rather, entered summary judgment

due to a lack of evidence.

¶29.    The majority declares that the plaintiffs’ conduct substantially prejudiced the defendants’ trial

preparation. I am unable to find evidence of any such prejudice in the record.

                                                       14
¶30.    The trial court could easily have ordered less-severe sanctions2 and accomplished the necessary

purposes without a dismissal. In my view, it should have been done.

¶31.    For these reasons, I respectfully dissent.

        WALLER, P.J., JOINS THIS OPINION.




        2
         For instance, the trial court could have ordered the plaintiffs to submit to a deposition, with plaintiffs’
counsel paying all costs including attorney fees.

                                                        15